          Case 2:19-cv-00373-APG-NJK Document 204
                                              203 Filed 03/23/21
                                                        03/22/21 Page 1 of 2
                                                                           3




 1 WOLF, RIFKIN, SHAPIRO,
     SCHULMAN & RABKIN, LLP
 2   Bradley Schrager, Esq., NV Bar # 10217
     John Samberg, Esq., NV Bar # 10828
 3   Jordan Butler, Esq., NV Bar # 10531
     3773 Howard Hughes Parkway, Suite 590 South
 4   Las Vegas, NV 89120-2234
     Tel.: (702) 341-5200
 5   Fax: (702) 341-5300
     bschrager@wrslawyers.com
 6   jsamberg@wrslawyers.com
     jbutler@wrslawyers.com
 7
     Attorneys for Plaintiff Sandra M. Meza-Perez
 8
 9
10                                UNITED STATES DISTRICT COURT
11                                       DISTRICT OF NEVADA
12
13 SANDRA M. MEZA-PEREZ, an individual,              Case No.: 2:19-cv-00373-APG-NJK
14                 Plaintiff,                         STIPULATION AND PROPOSED ORDER
15          vs.                                       TO EXTEND TIME TO FILE JOINT
                                                      PRETRIAL ORDER
16 SBARRO LLC dba SBARRO PIZZA, a                     [FOURTH REQUEST]
   foreign limited liability company, SBARRO,
17 INC. dba SBARRO PIZZA, a foreign
   corporation, ZACHARY CEBALLES, an
18
   individual, EFRAIN HERNANDEZ, an
19 individual, JESUS ALATORRE, an
   individual,
20
                   Defendants.
21
22          Defendants SBARRO LLC dba SBARRO PIZZA, SBARRO, INC. dba SBARRO
23 PIZZA, and ZACHARY CEBALLES (collectively herein as “Defendants”), and Plaintiff,
24 SANDRA M. MEZA-PEREZ (“Plaintiff”), by and through their respective counsel of record,
25 hereby stipulate and agree to extend the time for parties to file the Joint Pretrial Order, currently
26 due on March 22, 2021, by 4 days, up to and including March 26, 2021.
27          Plaintiff requires this extension as additional time is needed, that was not previously
28 anticipated, to finalize Plaintiff’s portion of the Joint Pretrial Order. This is sought in good

                                              -1-
           PROPOSED STIPULATION AND ORDER TO EXTEND TIME TO FILE JOINT PRETRIAL ORDER
          Case 2:19-cv-00373-APG-NJK Document 204
                                              203 Filed 03/23/21
                                                        03/22/21 Page 2 of 2
                                                                           3




 1 faith, out of necessity, and without the intent to delay or hinder the proceedings.
 2   Dated: March 22, 2021                         Dated: March 22, 2021

 3
     /s/ Hardeep Sull                               /s/ Kelsey Stegall
 4
     HARDEEP SULL, ESQ.                             PATRICK H. HICKS, ESQ.
 5   SULL & ASSOCIATES, PLLC                        KELSEY STEGALL, ESQ.
                                                    LITTLER MENDELSON, P.C.
 6   Attorney for Plaintiff
     SANDRA M. MEZA-PEREZ                           Attorneys for Defendants
 7                                                  SBARRO, LLC dba SBARRO PIZZA,
 8                                                  SBARRO, INC. dba SBARRO PIZZA

 9   Dated: March 22, 2021                          Dated: March 22, 2021

10
     _/s/ Jordan Butler_____________                /s/ Patrick N. Chapin
11   BRADLEY S. SCHRAGER, ESQ.                      PATRICK N. CHAPIN, ESQ.
12   JOHN M. SAMBERG, ESQ.                          PATRICK N. CHAPIN, LTD.
     JORDAN J. BUTLER, ESQ.
13   WOLF, RIFKIN, SHAPIRO, SCHULMAN &              Attorney for Defendant ZACHARY
     RABKIN, LLP                                    CEBALLES
14
     Attorneys for Plaintiff
15   SANDRA M. MEZA-PEREZ
16
17
                                                ORDER
18
19                                            IT IS SO ORDERED.
20                                            Dated: March
                                                     _____________________,
                                                           23, 2021         2021.
21
22
                                              _______________________________________
23
                                              UNITED  STATESMAGISTRATE
                                              UNITED STATES   DISTRICT JUDGE
                                                                         JUDGE
24
25
26
27
28

                                             -2-
          PROPOSED STIPULATION AND ORDER TO EXTEND TIME TO FILE JOINT PRETRIAL ORDER
